Case: 15-13886   Date Filed: 02/08/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13886
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:15-cv-61376-WPD


CONRAAD L. HOEVER,

                                                            Plaintiff-Appellant,

                                  versus

DEPARTMENT OF HOMELAND SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 8, 2016)



Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-13886        Date Filed: 02/08/2016       Page: 2 of 4


       Conraad Hoever, a prisoner proceeding pro se, appeals the district court’s

dismissal, or, in the alternative, denial of his petition for a writ of mandamus,

pursuant to 28 U.S.C. § 1361, or a writ of prohibition, pursuant to 28 U.S.C.

§ 1651 (the All Writs Act), seeking to prohibit an immigration judge (IJ) from

holding a hearing with regard to his eligibility for relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (CAT). Hoever contends the district court erred in determining he was

not entitled to mandamus relief. He asserts he had no adequate remedy at law

because the IJ ignored and ruled ex parte on his motions and granted the

Department of Homeland Security’s motion to reopen without providing him an

opportunity for opposition. After review,1 we affirm the district court.

       Pursuant to 28 U.S.C. § 1361, the district court has original jurisdiction over

any mandamus action to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff. 28 U.S.C. § 1361. The test

for jurisdiction under 28 U.S.C. § 1361 is “whether mandamus would be an

appropriate means of relief.” Cash v. Barnhart, 327 F.3d 1252, 1258 (11th Cir.

2003). “Mandamus relief is only appropriate when: (1) the plaintiff has a clear


       1
          We review a district court's dismissal for lack of jurisdiction de novo. Hempel v.
United States, 14 F.3d 572, 575 (11th Cir. 1994). We review a district court's denial of a petition
for a writ of mandamus or of a petition brought pursuant to the All Writs Act for abuse of
discretion. See In re Stewart, 641 F.3d 1271, 1275 (11th Cir. 2011) (mandamus); Klay v. United
Healthgroup, Inc., 376 F.3d 1092, 1096 (11th Cir. 2004) (All Writs Act).

                                                 2
               Case: 15-13886     Date Filed: 02/08/2016    Page: 3 of 4


right to the relief requested; (2) the defendant has a clear duty to act; and (3) no

other adequate remedy is available.” Id. The party seeking mandamus has the

burden of demonstrating that his right to the writ is clear and indisputable. In re

BellSouth Corp., 334 F.3d 941, 953 (11th Cir. 2003). Thus, a plaintiff cannot

resort to the extraordinary remedy of mandamus where there is an adequate

alternative “avenue for relief,” such as where a statutory method of appeal has

been prescribed. Lifestar Ambulance Serv., Inc. v. United States, 365 F.3d 1293,

1295 (11th Cir. 2004).

      A writ of prohibition, under the All Writs Act, requires a showing of

“exceptional circumstances amounting to a judicial usurpation of power” and is

reserved for extraordinary cases in which “the right to relief is clear and

undisputable” and the regular judicial-review process is inadequate to address the

petitioner’s claim. See In re Wainwright, 678 F.2d 951, 953 (11th Cir. 1982). The

All Writs Act does not provide an independent basis for federal jurisdiction.

Henson v. Ciba-Geigy Corp., 261 F.3d 1065, 1070 (11th Cir. 2001).

      The Immigration and Nationality Act (INA) provides:

      Judicial review of all questions of law and fact, including
      interpretation and application of constitutional and statutory
      provisions, arising from any action taken or proceeding brought to
      remove an alien from the United States under this subchapter shall
      be available only in judicial review of a final order under this
      section. Except as otherwise provided in this section, no court shall
      have jurisdiction . . . by [28 U.S.C. § 1361 and 28 U.S.C.
      § 1651] . . . to review such an order or such questions of law or fact.
                                           3
              Case: 15-13886     Date Filed: 02/08/2016    Page: 4 of 4


8 U.S.C. § 1252(b)(9). In addition, section (g) provides that:

      Except as provided in this section and notwithstanding any other
      provision of law . . . including [28 U.S.C. § 1361 and 28 U.S.C.
      § 1651] . . . no court shall have jurisdiction to hear any cause or claim
      by or on behalf of any alien arising from the decision or action by the
      Attorney General to commence proceedings, adjudicate cases, or
      execute removal orders against any alien under this chapter.

8 U.S.C. § 1252(g). Decisions of IJs in removal proceedings are subject to

review by the Board of Immigration Appeals (BIA). See 8 C.F.R. § 1003.1(b)(3).

This Court has jurisdiction to review the BIA’s final order of removal. See 8

U.S.C. § 1252(a)(1).

      The district court did not have jurisdiction over Hoever’s petition for a writ

of mandamus because he had an adequate alternative remedy for obtaining relief,

as the IJ scheduled a hearing with regard to his CAT claim and he could pursue

administrative appellate review with the BIA and then judicial review in this Court.

See 8 U.S.C. § 1252(a)(1); 8 C.F.R. § 1003.1(b); Lifestar Ambulance, 365 F.3d at

1295. The district court also lacked jurisdiction over his petition for a writ of

prohibition because the All Writs Act does not provide an independent basis for

jurisdiction and the INA strips jurisdiction from the district court with regard to

issues arising from the proposed removal of an alien. See 8 U.S.C. §§ 1252(b)(9)

and (g); Henson, 261 F.3d at 1070. Accordingly, we affirm.

      AFFIRMED.



                                           4